Citation Nr: 9909002	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands.

2.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to cold weather. 

3.  Entitlement to service connection for skin cancer as a 
result of exposure to cold weather.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1946 to August 
1952 and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
residuals of frostbite of the hands and for diabetes mellitus 
and skin cancer as a result of exposure to cold weather 
during service. 


FINDINGS OF FACT

1.  The claim for service connection for residuals of 
frostbite of the hands is not plausible.

2.  The claim for service connection for diabetes mellitus as 
a result of exposure to cold weather during service is not 
plausible.

3.  The claim for service connection for skin cancer as a 
result of exposure to cold weather during service is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
frostbite of the hands is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for diabetes mellitus as 
a result of exposure to cold weather during service is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for skin cancer as a 
result of exposure to cold weather during service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. The Board 
notes that if a disorder is a specified chronic disease, 
service connection may be granted if it is manifested to a 
degree of 10 percent within the presumptive period following 
separation from service; the presumptive period for diabetes 
mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of 
well grounded claims for service connection for residuals of 
frostbite of the hands and for diabetes mellitus and skin 
cancer as a result of exposure to cold weather during 
service.  The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Factual Background

The veteran contends in essence that he has residuals of 
frostbite of the hands, diabetes mellitus and skin cancer as 
a result of being exposed to cold weather during service.  He 
further maintains that he served in the Chosin Campaign 
during service and that there were no dispensaries available 
in order for him to seek treatment for his frostbite.  

Although service personnel records reflect that the veteran 
served in the Chosin Campaign from October to December 1950, 
service medical records are completely negative for any 
treatment or complaints of frostbite, diabetes mellitus or 
skin cancer.  Indeed, a July 1952 examination for separation 
was negative for any of the aforementioned disabilities and 
all of the veteran's systems were found to have been normal.

Post-service private and VA medical records, dating from 1967 
to 1997, reflect that the veteran has been diagnosed as 
having basal cell carcinoma of the left cheek, Type II 
diabetes mellitus, diabetes mellitus with peripheral 
neuropathy due to numbness, tingling, and loss of vibratory 
sense and no evidence of any frostbite in either "foot."  
However, none of the medical records attribute the 
aforementioned disabilities to service, to include exposure 
to cold weather.  

III.  Analysis

A  Residuals of Frostbite

While the Board recognizes that the veteran served on the 
Chosin Campaign during service, service medical records, to 
include a July 1952 examination for separation,  are 
completely negative for any evidence of frostbite or for any 
residuals thereof.  Indeed, post-service private and VA 
medical records are completely negative for current residuals 
of frostbite to the hands.  In the absence of any current 
residuals of frostbite to the hands, the veteran's claim for 
service connection for such disability is found to be not 
well grounded and must be denied.  

B.  Diabetes Mellitus and Skin Cancer

The Board recognizes the veteran's contentions that he 
currently has diabetes mellitus and skin cancer as a result 
of exposure to cold weather while serving in the Chosin 
Campaign.  While the Board notes that service personnel 
records reflect that the veteran did indeed serve in the 
Chosin Campaign, service medical records, to include a July 
1952 examination for separation, are negative for any 
evidence of diabetes mellitus or for any skin cancer.  While 
post-service VA and private medical evidence reflects that 
the veteran has been diagnosed as having Type II Diabetes 
Mellitus and Basal Cell Carcinoma of the right cheek, there 
is no competent medical evidence demonstrating that such 
disorders were acquired as a result of service, to include 
exposure to cold weather, or that the veteran developed  
diabetes mellitus within a year of discharge from service.  
As such, there is no basis on which to grant service 
connection for diabetes mellitus on a presumptive basis.  
38 C.F.R. §§ 3.307. 3.309 (1998).  In summary, a review of 
the medical evidence of record fails to show that any current 
diabetes mellitus or skin cancer was acquired as a result of 
exposure to cold weather during service or that the veteran 
acquired the disabilities within a year of discharge from 
service.  As a result, the claims for service connection for 
diabetes mellitus and skin cancer as a result of exposure to 
cold weather during service are not well grounded and must be 
denied. 

IV.  Conclusion

The Board recognizes the veteran's contentions that he 
sustained residuals of frostbite of the hands, diabetes 
mellitus and skin cancer as a result of being exposed to cold 
weather during service.  However, the Board would point out 
that the veteran has not been shown to possess the medical 
expertise necessary to establish that he currently has such 
disorders or that such disabilities, if shown, are related to 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Therefore, the veteran's lay contentions, alone, do not 
provide a sufficient basis upon which to find his claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for the aforementioned disabilities to be well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claims, the claims must be denied as 
not well grounded.  Since his claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

The Board recognizes that the RO denied the claims for 
service connection for residuals of frostbite of the hands, 
diabetes mellitus and skin cancer as a result of being 
exposed to cold weather, as not well grounded in a February 
1998 Statement of the Case; as such, the Board has denied 
these claims on the same basis as the RO.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make the veteran's claims well grounded.  
As such, there is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for residuals of frostbite of the hands not having 
been submitted, this appeal is denied.

Evidence of a well grounded claim of entitlement to service 
connection for diabetes mellitus as a result of being exposed 
to cold weather not having been submitted, this appeal is 
denied.

Evidence of a well grounded claim of entitlement to service 
connection for skin cancer as a result of being exposed to 
cold weather not having been submitted, this appeal is 
denied.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

